

 
[eastmanlogo.jpg]




AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective as of August 1, 2007)














EASTMAN CHEMICAL COMPANY




--------------------------------------------------------------------------------





AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


 
TABLE OF CONTENTS



 
Section
          Title
Page
Preamble
 
1
Section 1.
Definitions
1
Section 2.
Deferral of Compensation
5
Section 3.
Time of Election of Deferral
6
Section 4.
Hypothetical Investments
6
Section 5.
Deferrals and Crediting Amounts to Accounts
7
Section 6.
Deferral Period
7
Section 7.
Investment in the Stock Account and Transfers Between Accounts
8
Section 8.
Payment of Deferred Compensation
10
Section 9.
Payment of Deferred Compensation After Death
13
Section 10.
Acceleration of Payment for Hardship
13
Section 11.
Non-Competition and Non-Disclosure Provision
14
Section 12.
Participant's Rights Unsecured
15
Section 13.
No Right to Continued Employment
15
Section 14.
Statement of Account
15
Section 15.
Deductions
15
Section 16.
Administration
15
Section 17.
Amendment
16
Section 18.
Governing Law
16
Section 18.
Governing Law
16
Section 19.
Change in Control
16
Section 20.
Compliance with SEC Regulations
17
Section 21.
Successors and Assigns
17



 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN




Preamble. The Amended and Restated Eastman Executive Deferred Compensation Plan
is an unfunded, nonqualified deferred compensation arrangement for eligible
employees of Eastman Chemical Company ("the Company") and certain of its
subsidiaries.  Under the Plan, each Eligible Employee is annually given an
opportunity to defer payment of part of his or her cash compensation.


This Plan originally was adopted effective January 1, 1994, amended and restated
effective as of August 1, 2002 and subsequently amended and restated again
effective as of August 1, 2007 in order to comply with Section 409A of the
Internal Revenue Code of 1986, as amended.


Section 1.  Definitions.


"Account" means the EDCP Account.  The EDCP Account is further sub-divided into
an Interest Account and a Stock Account, and if applicable, each Interest
Account and Stock Account is further sub-divided into a Grandfathered Account
and a Non-Grandfathered Account.


"Board" means the Board of Directors of the Company.


 
"Change In Control" means a change in control of the Company of a nature that
would be required to be reported (assuming such event has not been "previously
reported") in response to Item 1 (a) of a Current Report on Form 8-K, as in
effect on December 31, 2001, pursuant to Section 13 or 15(d) of the Exchange
Act; provided that, without limitation, a Change In Control shall be deemed to
have occurred at such time as (i) any "person" within the meaning of Section
14(d) of the Exchange Act, other than the Company, a subsidiary of the Company,
or any employee benefit plan(s) sponsored by the Company or any subsidiary of
the Company, is or has become the "beneficial owner," as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of 25% or more of the combined
voting power of the outstanding securities of the Company ordinarily having the
right to vote at the election of directors; provided, however, that the
following will not constitute a Change In Control: any acquisition by any
corporation if, immediately following such acquisition, more than 75% of the
outstanding securities of the acquiring corporation ordinarily having the right
to vote in the election of directors is beneficially owned by all or
substantially all of those persons who, immediately prior to such acquisition,
were the beneficial owners of the outstanding securities of the Company
ordinarily having the right to vote in the election of directors, or (ii)
individuals who constitute the Board on January 1, 2002 (the "Incumbent Board")
have ceased for any reason to constitute at least a majority thereof, provided
that: any person becoming a director subsequent to January 1, 2002 whose
election, or nomination for election by the Company's


1

--------------------------------------------------------------------------------



stockholders, was approved by a vote of at least three-quarters (3/4) of the
directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) shall be, for
purposes of the Plan, considered as though such person were a member of the
Incumbent Board, (iii) upon approval by the Company's stockholders of a
reorganization, merger or consolidation, other than one with respect to which
all or substantially all of those persons who were the beneficial owners,
immediately prior to such reorganization, merger or consolidation, of
outstanding securities of the Company ordinarily having the right to vote in the
election of directors own, immediately after such transaction, more than 75% of
the outstanding securities of the resulting corporation ordinarily having the
right to vote in the election of directors; or (iv) upon approval by the
Company's stockholders of a complete liquidation and dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company other than to a subsidiary of the Company.


“Class Year” means each calendar year.  Notwithstanding the foregoing, the “2004
Class Year” includes all amounts deferred into the Plan in 2004 and in any
calendar years prior to 2004.


“Code” means the Internal Revenue Code of 1986, as amended.


 
"Common Stock" means the $.01 par value common stock of the Company.



 
"Company" means Eastman Chemical Company.



 
"Compensation Committee" shall mean the Compensation and Management Development
Committee of the Board.



"Deferrable Amount" means, for a given fiscal year of the Company, an amount
equal to the sum of the Eligible Employee's (i) annual base cash compensation;
(ii) annual cash payments under the Company's Unit Performance Plan and any
sales incentive plan of the Company in which an Eligible Employee participates;
(iii) stock and stock-based awards under the Omnibus Plan which, under the terms
of the Omnibus Plan and the award, are payable in cash and required or allowed
to be deferred into this Plan; (iv) signing bonus and/or retention bonus, if
any, received in connection with his or her initial employment with the Company
or the acquisition by the Company of such person's previous employer; and (v)
special awards of $15,000 or more, such as special awards under the Company’s
Employee/Team Recognition Program and Chairman & CEO’s Award Program.  In each
case, however, the Deferrable Amount shall not include any amount that must be
withheld from the Eligible Employee's wages for income or employment tax
purposes.

2

--------------------------------------------------------------------------------





 
“Disability” means the Participant (i) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under the Applicable Disability Plan (as defined below), or (ii)
qualifies for Social Security disability benefits.  The “Applicable Disability
Plan” shall be the group long-term disability insurance plan offered by the
Company to the Participant at the time of the determination.  If no group
long-term disability insurance plan is being offered to the Participant at the
time of such determination, the Participant shall be required to satisfy clause
(ii) in order to be declared Disabled for purposes of this Plan.



“EIP/ESOP” means the Eastman Investment and Employee Stock Ownership Plan.


"Eligible Employee" means a U.S.-based employee of the Company or any of its
U.S. Subsidiaries who at any time has a salary grade classification of
SG-49/SG-105 or above.  Any employee who becomes eligible to participate in this
Plan and in a future year does not qualify as an Eligible Employee because of a
change in position level shall nevertheless be eligible to participate in such
year.


"Enrollment Period" means the period designated by Global Benefits each year,
provided however, that such period shall end on or before the last business day
of each year.


"Excess Compensation” means the excess, if any, of (1) an Employee's "Company
Compensation" as defined in the EIP/ESOP, over (2) the applicable dollar amount
under Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, which
applies to the EIP/ESOP for a given plan year of the EIP/ESOP.


 "Exchange Act" means the Securities Exchange Act of 1934, as amended.


 
“Grandfathered Account” means the value of the Account of each Participant on
December 31, 2004, including (i) the amount of the Participant’s ESOP or RSC
allocation for 2004, if any, even if such amount had not been credited to a
Participant’s Account as of December 31, 2004, and (ii) any earnings accruing to
the Participant’s Grandfathered Account.   For purposes of this Plan, no part of
the Participant’s Grandfathered Account shall be subject to Code Section 409A,
including the 6 month delay for payments to Specified Employees under Section
8.3 of this Plan.  For purposes of this Plan, the “Non-Grandfathered Account”
shall equal the Participant’s Account balance on the date of the Participant’s
Termination of Employment, minus the amount of the Participant’s Grandfathered
Account.  The Non-Grandfathered Account shall be subject to Code Section 409A.


3

--------------------------------------------------------------------------------





“Hardship” means an emergency event beyond the Participant’s control which would
cause the Participant severe financial hardship if the payment of amounts from
his or her Accounts were not approved.  Any distribution for Hardship shall be
limited to amounts in a Participant’s Grandfathered Account.


“Initial Enrollment Period” means, for an Eligible Employee who is newly
employed by the Company, the period beginning prior to such date of employment
and ending 30 days after the date of employment.  For a person who becomes an
employee of the Company or a U.S. Subsidiary through an acquisition by the
Company of such person's previous employer, "Initial Enrollment Period" with
respect to deferral of any signing bonus or retention bonus payable to such
person shall mean the period beginning prior to such date of acquisition, and
ending 30 days after such date of acquisition.


"Interest Account" means the account established by the Company for each
Participant for compensation deferred or Excess Contribution amounts credited
pursuant to this Plan and which shall bear interest as described in Section 4.1
below.  The maintenance of individual Interest Accounts is for bookkeeping
purposes only.  If applicable, each Interest Account shall be further
sub-divided into a Grandfathered Account and Non-Grandfathered Account.


"Interest Rate" means the monthly average of bank prime lending rates to most
favored customers as published in The Wall Street Journal, such average to be
determined as of the last day of each month.


"Market Value" means the closing price of the shares of Common Stock on the New
York Stock Exchange on the day on which such value is to be determined or, if no
such shares were traded on such day, said closing price on the next business day
on which such shares are traded, provided, however, that if at any relevant time
the shares of Common Stock are not traded on the New York Stock Exchange, then
"Market Value" shall be determined by reference to the closing price of the
shares of Common Stock on another national securities exchange, if applicable,
or if the shares are not traded on an exchange but are traded in the
over-the-counter market, by reference to the last sale price or the closing
"asked" price of the shares in the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ)
or other national quotation service.


"Omnibus Plan" means the Eastman Chemical Company 1994 Omnibus Long-Term
Compensation Plan or any successor plan to the Omnibus Plan providing for awards
of stock and stock-based compensation to Company employees.


"Participant" means an Eligible Employee who (i) elects for one or more years to
defer compensation pursuant to this Plan; or (ii) receives an ESOP allocation
under Section 2.2 of this Plan.

4

--------------------------------------------------------------------------------





 
"Plan" means this Amended and Restated Eastman Executive Deferred Compensation
Plan.



 
"Section 16 Insider" means a Participant who is, with respect to the Company,
subject to the reporting requirements of Section 16 of the Exchange Act.



 “Specified Employee” has the meaning given such term in Code Section 409A and
the final regulations thereunder (“Final 409A Regulations”), provided, however,
that as permitted in the Final 409A Regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with a policy adopted by the
Compensation Committee, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Plan.


"Stock Account" means the account established by the Company for each
Participant, the performance of which shall be measured by reference to the
Market Value of Common Stock.  The maintenance of individual Stock Accounts is
for bookkeeping purposes only.  If applicable, each Stock Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.


 “Termination of Employment” means a separation from service under Code Section
409A and the Final 409A Regulations.


“Unforeseeable Emergency” means severe financial hardship of the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary or a dependent (as defined in Section 152
of the Code without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of
the Participant’s property due to casualty (including the need to rebuild a home
not otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  Except as otherwise provided herein, the purchase of a home
and the payment of college tuition are not unforeseeable emergencies. Any
distribution for an Unforeseeable Emergency shall be limited to amounts in a
Participant’s Non-Grandfathered Account.


"U.S. Subsidiaries" means the United States subsidiaries of the Company listed
on Schedule A.


 
"Valuation Date" means each business day.



Section 2.                                Deferral of Compensation; Allocations.
Section 2.1.  An Eligible Employee may elect to defer receipt of all or any
portion of his or her Deferrable Amount to the Interest Account and/or Stock
Account

5

--------------------------------------------------------------------------------



within such person's EDCP Account.  A Participant may make deferrals under this
Plan regardless of whether the Participant elects deferrals under the
EIP/ESOP.  If an Eligible Employee terminates employment with the Company or any
of its U.S. Subsidiaries, any previous deferral election with respect to a
payment or award under the Company's Unit Performance Plan, the Company's
Omnibus Plan, and any sales incentive plan of the Company in which an Eligible
Employee participates, shall remain in effect with respect to such items of
compensation payable after termination of employment.


Section 2.2.                                For any Plan Year in which an
Eligible Employee has Excess Compensation, then at such time, if any, as the
Company makes a contribution to the EIP/ESOP with respect to such Plan Year, the
Company shall credit to the Eligible Employee's Stock Account within his EDCP
Account under this Plan, an amount equal to the product of (1) the amount of
such Eligible Employee's Excess Compensation multiplied by (2) the ESOP or RSC
Payout Percentage.


Section 3.                                Deferral Elections.


An Eligible Employee who wishes to defer compensation must irrevocably elect to
do so during the applicable Enrollment Period. The Enrollment Period shall end
prior to the first day of the service year with respect to the applicable
Deferrable Amount., The “service year” is the Eligible Employee’s taxable year
in which the services related to the Deferrable Amount will be performed by the
Eligible Employee. Elections shall be made annually for each Class Year.


Notwithstanding the foregoing, (i) in the first year in which a person becomes
an Eligible Employee by reason of being employed by the Company, the Eligible
Employee may elect to defer receipt of all or any portion of his or her
Deferrable Amount earned for services to be performed subsequent to such
election, provided that such election is made no later than the end of the
Initial Enrollment Period; (ii) in the first year in which a person becomes an
Eligible Employee through an acquisition by the Company of such person's
previous employer, the Eligible Employee may elect to defer receipt of all or
any portion of his or her signing bonus and/or retention bonus paid to such
Eligible Employee by the Company, provided that (x) the deferred amount
represents compensation for services to be performed subsequent to such
election, and (y) such election is made no later than the end of the Initial
Enrollment Period.


Section 4.                                Hypothetical Investments.
Section 4. 1.  Interest Accounts.  Amounts in a Participant's Interest Accounts
are hypothetically invested in an interest bearing account which bears interest
computed at the Interest Rate, compounded monthly.


Section 4.2.  Stock Accounts.  Amounts in a Participant's Stock Accounts are
hypothetically invested in units of Common Stock.  Amounts deferred into Stock
Accounts are recorded as units of Common Stock, and fractions thereof with one
unit equating to a single share of Common Stock.  Thus, the value of one unit

6

--------------------------------------------------------------------------------



shall be the Market Value of a single share of Common Stock.  The use of units
is merely a bookkeeping convenience; the units are not actual shares of Common
Stock.  The Company will not reserve or otherwise set aside any Common Stock for
or to any Stock Account.


Section 5.  Deferrals and Crediting Amounts to Accounts.


Section 5.1.  Manner of Electing Deferral.  An Eligible Employee may elect to
defer compensation by completing the deferral election process established by
Global Benefits.   Each Eligible Employee shall elect, in the manner specified
by Global Benefits (i) the amount and sources of Deferrable Amount to be
deferred; (ii) whether deferral of annual base cash compensation is to be at the
same rate throughout the year, or at different rates for each calendar quarter
of the year; and (iii) the portion of the deferral to be credited to the
Participant's Interest Account and Stock Account respectively.  An election to
defer compensation shall be irrevocable following the end of the applicable
Enrollment Period, but the portion of the deferral to be credited to the
Participant's Interest Account and Stock Account, respectively, may be
reallocated by the Participant in the manner specified by Global Benefits or its
authorized designee through and including the business day immediately preceding
the date on which the deferred amount is credited to the Participant's Accounts
pursuant to Section 5.2.


Section 5.2.  Crediting of Amounts to Accounts.  Except as otherwise provided in
this Section with respect to Section 16 Insiders, amounts to be deferred each
Class Year shall be credited to the Participant's Interest Account and/or Stock
Account, as applicable, within the EDCP Account as of the date such amounts are
otherwise payable.  An ESOP or RSC allocation which is made pursuant to Section
2.2 shall be credited to the Participant's Stock Account within the EDCP Account
as of the date the Company makes the contribution to the EIP/ESOP which triggers
the ESOP or RSC allocation under this Plan. Notwithstanding the foregoing, for
each Section 16 Insider, each and every Deferrable Amount, when initially
credited to the Participant's EDCP Account, shall be held in a Participant's
Interest Account until the next date that dividends are paid on Common Stock
(see Section 7.6 of the Plan), and on such date the Deferrable Amount that would
have been initially credited to the Participant's Stock Account but for this
sentence shall be transferred, together with allocable interest thereon, to the
Participant's Stock Account, provided that such transfer shall be subject to the
restrictions set forth in Section 7.2.




Section 6.  Deferral Period. Subject to Sections 9, 10, and 19 hereof, the
amounts credited to a Participant's Accounts and earnings thereon will be
deferred until the Participant dies, becomes Disabled or has a Termination of
Employment with the Company or any of its U.S. Subsidiaries.  Any such election
shall be made during the applicable Enrollment Period on the deferred
compensation form referenced in Section 5 above.  The payment of a Participant's
Account shall be governed by Sections 8, 9, 10, and 19, as applicable.

7

--------------------------------------------------------------------------------



Section 7.  Investment in the Stock Account and Transfers Between Accounts.


Section 7.1.  Election Into the Stock Account.  Amounts to be credited to a
Participant's Stock Account, whether by reason of a deferral election by the
Participant or an ESOP allocation by the Company, shall be credited, as of the
date described in Section 5.2, with that number of units of Common Stock, and
fractions thereof, obtained by dividing the dollar amount to be credited into
the respective Stock Account by the Market Value of the Common Stock as of such
date.


Section 7.2.  Transfers Between Accounts.  Except as otherwise provided in this
Section, a Participant may direct that all or any portion, designated as a whole
dollar amount, of the existing balance of his or her Interest or Stock Account
be transferred to the other Account, effective as of (i) the date such election
is made, if and only if such election is made prior to the close of trading on
the New York Stock Exchange on a day on which the Common Stock is traded on the
New York Stock Exchange, or (ii) if such election is made after the close of
trading on the New York Stock Exchange on a given day or at any time on a day on
which no sales of Common Stock are made on the New York Stock Exchange, then on
the next business day on which the Common Stock is traded on the New York Stock
Exchange (the date described in (i) or (ii), as applicable, is referred to
hereinafter as the election's "Effective Date").


Such election shall be made in the manner specified by the Committee or its
authorized designee; provided however, that a Section 16 Insider may only elect
to transfer between his or her Accounts if he or she has made no election within
the previous six months to effect an "opposite way" fund-switching (i.e.,
transfer out versus transfer in) transfer into or out of the Stock Account or
the Eastman Stock Funds of the Eastman Investment and Employee Stock Ownership
Plan, or any other "opposite way" intra-plan transfer or plan distribution
involving a Company equity securities fund which constitutes a "Discretionary
Transaction" as defined in Rule 16b-3 under the Exchange Act.  A Participant's
election to transfer less than all of the funds in his or her Interest Accounts
to his or her Stock Accounts shall be applied pro rata to the Interest Account
in the Participant's EDCP Account..  The same procedure shall be followed if the
Participant elects to transfer less than all of the funds in his or her Stock
Accounts to his or her Interest Accounts.


In addition, and notwithstanding the foregoing, a Section 16 Insider's
Deferrable Amount that is initially allocated to his or her Interest Account as
provided in Section 5.2, shall be transferred, following such initial
allocation, from the Participant's Interest Account to his or her Stock Account
in the manner provided in Section 5.2.


Section 7.3.  Transfer Into the Stock Account.  If a Participant elects pursuant
to Section 7.2 to transfer an amount from his or her Interest Accounts to his or
her

8

--------------------------------------------------------------------------------



Stock Accounts, then, effective as of the election's Effective Date, his or her
Stock Accounts shall be credited with that number of units of Common Stock; and
fractions thereof, obtained by dividing the dollar amount elected to be
transferred by the Market Value of the Common Stock on the Valuation Date
immediately preceding the election's Effective Date; and (ii) his or her
Interest Accounts shall be reduced by the amount elected to be transferred.


Section 7.4.  Transfer Out of the Stock Account.  If a Participant elects
pursuant to Section 7.2 to transfer an amount from his or her Stock Accounts to
his or her Interest Account, effective as of the election's Effective Date; (i)
his or her Interest Accounts shall be credited with a dollar amount equal to the
amount obtained by multiplying the number of units to be transferred by the
Market Value of the Common Stock on the Valuation Date immediately preceding the
election's Effective Date; and (ii) his or her Stock Accounts shall be reduced
by the number of units elected to be transferred.


Section 7.5.  Dividend Equivalents.  Effective as of the payment date for each
cash dividend on the Common Stock, the Stock Accounts of each Participant who
had a balance in his or her Stock Accounts on the record date for such dividend
shall be credited with a number of units of Common Stock, and fractions thereof,
obtained by dividing (i) the aggregate dollar amount of such cash dividend
payable in respect of such Participant's Stock Accounts (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Common Stock held in the Participant's Stock
Accounts on the record date for such dividend); by (ii) the Market Value of the
Common Stock on the Valuation Date immediately preceding the payment date for
such cash dividend.


Section 7.6.  Stock Dividends.  Effective as of the payment date for each stock
dividend on the Common Stock, additional units of Common Stock shall be credited
to the Stock Accounts of each Participant who had a balance in his or her Stock
Accounts on the record date for such dividend.  The number of units that shall
be credited to the Stock Account of such a Participant shall equal the number of
shares of Common Stock and fractions thereof, which the Participant would have
received as stock dividends had he or she been the owner on the record date for
such stock dividend of the number of shares of Common Stock equal to the number
of units credited to his or her Stock Accounts on such record date.


Section 7.7.  Recapitalization.  If, as a result of a recapitalization of the
Company, the outstanding shares of Common Stock shall be changed into a greater
number or smaller number of shares, the number of units credited to a
Participant's Stock Accounts shall be appropriately adjusted on the same basis.


Section 7.8.  Distributions.  Amounts in respect of units of Common Stock may
only be distributed out of the Stock Accounts by transfer to the Interest
Accounts (pursuant to Sections 7.2 and 7.4 or 7.10) or withdrawal from the Stock
Accounts

9

--------------------------------------------------------------------------------



(pursuant to Sections 8, 9, 10, or 19), and shall be distributed in cash.  The
number of units to be distributed from a Participant's Stock Accounts shall be
valued by multiplying the number of such units by the Market Value of the Common
Stock as of the Valuation Date immediately preceding the date such distribution
is to occur.  Pending the complete distribution under Section 8.2 or liquidation
under Section 7.10 of the Stock Accounts of a Participant who has terminated his
or her employment with the Company or any of its U.S. Subsidiaries, the
Participant shall continue to be able to make elections pursuant to Sections
7.2, 7.3, and 7.4 and his or her Stock Accounts shall continue to be credited
with additional units of Common Stock pursuant to Sections 7.5, 7.6,   and 7.7.


Section 7.9.  Responsibility for Investment Choices.  Each Participant is solely
responsible for any decision to defer compensation into his or her EDCP Stock
Account, and to retain in his or her ESOP Stock Account any amounts credited
thereto, and to transfer amounts to and from his or her Stock Accounts. Each
Participant accepts all investment risks entailed by such decision, including
the risk of loss and a decrease in the value of the amounts he or she elects to
transfer into his or her Stock Accounts.


Section 7.10.  No Reinvestment in Stock Accounts after Termination of
Employment.  Once a Participant has had a Termination of Employment with the
Company and all of its U.S. Subsidiaries, a Participant may, until his Account
is fully distributed and pursuant to the rules of this Plan, elect to liquidate
units of the Stock Accounts and transfer such value to the Interest Accounts,
but the Participant may not transfer any funds from the Interest Accounts into
the Stock Accounts.  For purposes of valuing the units of Common Stock subject
to such a transfer, the approach described in Section 7.8 shall be used.


Section 8.  Payment of Deferred Compensation.


Section 8.1.  Background.  No withdrawal may be made from a Participant's
Accounts except as provided in this Section 8 and Sections 9, 10, and 19.


Section 8.2.  Manner of Payment.  Payment of a Participant's Account shall be
made in a single lump sum or annual installments, as elected by the Participant
pursuant to this Section 8 for each Class Year.  The maximum number of annual
installments is ten.  The minimum annual installment payment permitted from the
EDCP Account under such election (determined based on the value of the
Participant's Accounts as of the last Valuation Date of the calendar year in
which the Participant terminates employment, and disregarding any earnings under
this Plan after such date) shall be one thousand dollars ($1,000); this minimum
shall be applied by dividing by $1,000 the value of the Participant's Account as
of the last Valuation Date of the calendar year in which the Participant
terminates employment, and the result, rounded down to the next largest whole
number, shall

10

--------------------------------------------------------------------------------



be the maximum number of annual installments permitted.  All payments from the
Plan shall be made in cash.


Section 8.3.  Timing of Payments.


(a)           Payments shall commence in the year elected by the Participant
pursuant to this Section 8, up through the tenth year following the year in
which the Participant dies, becomes Disabled or has a Termination of Employment
from the Company or any of its U.S. Subsidiaries, but in no event may a
Participant elect to have payments commence later than the year the Participant
reaches age 71.  Payments shall commence no earlier than January 1 of the year
elected by the Participant and no later than the fifth business day in March of
such year.


(b)           If a Participant is a Specified Employee on the date of his or her
Termination of Employment from the Company, and payment is due from this Plan on
account of Termination of Employment (but not death or Disability) and  payment
is due in a lump sum, the Participant’s right to receive such payment will be
delayed until the earlier of the Participant’s death or the first day of the
seventh month following the Participant’s Termination of Employment (subject to
the exceptions specified in the Final 409A Regulations).  This Section 8.3(b)
shall not apply to any portion of the Participant’s Grandfathered Account.


(c)           If a Participant is a Specified Employee on the date of his or her
Termination of Employment from the Company, and payment(s) are due from this
Plan on account of Termination of Employment (but not death or Disability) and
payments are due in installments, the Participant’s right to begin to receive
such payments will be delayed until the earlier of the Participant’s death or
the first day of the seventh month following the Participant’s Termination of
Employment (subject to the exceptions specified in the Final 409A Regulations)
whereupon the accumulated installment payments will be paid and distributed to
the Participant (without interest) and the normal payment schedule for any
remaining installment payments will resume.  This Section 8.3(c) shall not apply
to any portion of the Participant’s Grandfathered Account.




Section 8.4.  Valuation.   The amount of each payment shall be equal to the
value, as of the preceding Valuation Date, of the Participant's Accounts,
divided by the number of remaining payments to be paid.  If payment of a
Participant's Accounts is to be paid in installments and the Participant has a
balance in his or her Stock Account at the time of the payment of an
installment, the amount that shall be distributed from his or her Stock Account
shall be the amount obtained by multiplying the total amount of the installment
determined in accordance with the immediately preceding sentence by the
percentage obtained by dividing the balance in the Stock Account as of the
immediately preceding Valuation Date by the total value of the Participant's
Accounts as of such date.  Similarly, in such case, the amount that shall be
distributed from the Participant's Interest Account

11

--------------------------------------------------------------------------------



shall be the amount obtained by multiplying the total amount of the installment
determined in accordance with the first sentence of this Section 8.4 by the
percentage obtained by dividing the balance in the Interest Account as of the
immediately preceding Valuation Date by the total value of the Participant's
Accounts as of such date.


Section 8.5.  Participant Payment Elections.  Except as provided in Section 8.6,
an election by a Participant concerning the method of payment under Section 8.2
or the commencement of payments under Section 8.3 must be made at least one (1)
year before the Participant's Termination of Employment, and must be made on
forms provided by the Company.  If a Participant does not have a valid election
in force at the time of Termination of Employment, then (i) if the value of his
aggregate Accounts as of the last Valuation Date of the calendar year in which
he terminates employment is less than ten thousand dollars ($10,000), then his
Accounts shall be paid in a single lump sum; (ii) if the aggregate value of his
Accounts as of the last Valuation Date of the calendar year in which he
terminates employment is ten thousand dollars ($10,000) or more, then his
Accounts shall be paid in ten (10) annual installments; and (iii) regardless of
whether payment is made in a single lump sum or installments, payment shall
commence by the fifth business day in March following the calendar year in which
the Participant terminates employment subject to the provisions of Section
8.3(b) and Section 8.3(c) of the Plan.


Section 8.6.Special Payment Election Rules.


(a)           Notwithstanding Sections 8.2, 8.3, and 8.5, if a Participant
terminates employment less than one (1) year after the date he first becomes
eligible to participate in this Plan, then an election made by the Participant
under this Section 8 no later than thirty (30) days after the date he first
becomes eligible to participate in this Plan shall be valid.

12

--------------------------------------------------------------------------------





(b)
The timing of a distribution of a Participant’s Non-Grandfathered Account may
not be accelerated, except in the event of an Unforeseeable Emergency or other
permissible acceleration of distribution under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), (j)(4)(vi) (payment of employment taxes), (j)(4)(vii) (payment upon
income inclusion under Section 409A), (j)(4)(ix) (plan terminations and
liquidation), (j)(4)(xi) (payment of state, local or foreign taxes),
(j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).  Any change
which delays the timing of distributions or changes the form of distributions
from a Participant’s Non-Grandfathered Account may only be made by a written
agreement signed by the Company's Vice President, Human Resources and the
Participant and only if the following requirements are met:

 
(i)   Any election to change the time and form of distribution may nottake
effect until at least 12 months after the date on which the election ismade;
 
(ii)  Other than in the event of death, the first payment with respect tosuch
election must be deferred for a period of at least 5 years from the datesuch
paymentotherwise would have been made; and
 
(iii)  Any election related to a payment to be made at a specified time may not
be made less than 12 months prior to the date of the first scheduled payment.
 
Section 9.  Payment of Deferred Compensation After Death.  If a Participant dies
prior to complete payment of his or her Accounts, the balance of such Accounts,
valued as of the Valuation Date immediately preceding the date payment is made,
shall be paid in a single, lump sum Payment to:  (i) the beneficiary or
contingent beneficiary designated by the Participant in accordance with
procedures established by Global Benefits, or  the absence of a valid
designation of a beneficiary or contingent beneficiary, (ii) the Participant's
estate within 30 days after appointment of a legal representative of the
deceased Participant.


Section 10.  Acceleration of Payment for Hardship or Unforeseeable Emergency.


Section 10.1.                                Hardship or Unforeseeable
Emergency.  Hardship distributions shall be limited to amounts in a
Participant’s Grandfathered Account and distributions for an Unforeseeable
Emergency shall be limited to amounts in a Participant’s Non-Grandfathered
Account. Upon written approval from the Company's Vice President, Human
Resources, with respect to Participants other than executive officers of the
Company, and by the Compensation Committee, with respect to Participants who are
executive officers of the Company, and subject to the restrictions in the next
two sentences, a Participant, whether or not he or she is still employed by the
Company or any of its U.S. Subsidiaries, may be permitted to receive all or part
of his or her Accounts if the Company's Vice

13

--------------------------------------------------------------------------------



President, Human Resources, or the Compensation Committee, as applicable,
determines that the Participant has suffered a Hardship or Unforeseeable
Emergency.  The amount distributed may not exceed the amount necessary to
satisfy the Hardship or Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Hardship or Unforeseeable Emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).


Section 10.2.                                Other Payments.  Any participant in
the Plan may at his or her discretion withdraw at any time all or part of that
person's Grandfathered Account Balance under the Plan; provided, if this option
is exercised the individual will forfeit to the Corporation 10% of his or her
aggregate Grandfathered Account Balance, and will not be permitted to make
deferrals to or receive ESOP or RSC allocations under this plan for a period of
36 months beginning on the first day of the plan year following the plan year
which includes the date any payment to a Participant is made under this section.


Section 10.3.                                Accelerated Payment. If under the
Eastman Executive Deferred Compensation Plan one-half or more of the
Participants with a Grandfathered Account, or one-fifth or more of the
Participants with a Grandfathered Account with one-half or more of the value of
all benefits owed exercise their option for immediate distribution in any
consecutive six-month period, this will trigger immediate payment to all
Participants of all benefits owed under the terms of the Plan from Grandfathered
Accounts, immediate payout under this section will not involve reduction of the
amounts paid to Participants as set forth in section 10.2.  Any individual that
has been penalized in this six-month period for electing immediate withdrawal
will be paid that penalty, and continuing participation will be allowed, if
payout to all Participants under this section occurs.  Solely for purposes of
this Section 10.3, “benefits” shall refer to amounts held in Grandfathered
Accounts under the Plan.


Section 10.4.                                Section 16 Insiders.  A Section 16
Insider may only receive a withdrawal from his or her Stock Account pursuant to
this Section 10 if he or she has made no election within the previous six months
to effect a fund-switching transfer into the Stock Account or the Eastman Stock
Fund of the Eastman Investment Plan or any other "opposite way" intra-plan
transfer into a Company equity securities fund which constitutes a
"Discretionary Transaction" as defined in Rule 16b-3 under the Exchange Act.  If
such a distribution occurs while the Participant is employed by the Company or
any of its U.S. Subsidiaries, any election to defer compensation for the year in
which the Participant receives a withdrawal shall be ineffective as to
compensation earned for the pay period following the pay period during which the
withdrawal is made and thereafter for the remainder of such year and shall be
ineffective as to any other compensation elected to be deferred for such year.

14

--------------------------------------------------------------------------------



Section 10.5.                                EDCP Elections.  A Participant's
election to withdraw less than all of the funds in his or her Account under
Sections 10.1 or 10.2 above shall be applied pro rata to all of the
Participant's sub-accounts under the Plan (i.e., to the two investment accounts
under the EDCP Account.


Section 11.  Non-Competition and Non-Disclosure Provision. Participant will not,
without the written consent of the Company, either during his or her employment
by Company or any of its U.S. Subsidiaries or thereafter, disclose to anyone or
make use of any confidential information which he or she has acquired during his
or her employment relating to any of the business of the Company or any of its
subsidiaries, except as such disclosure or use may be required in connection
with his or her work as an employee of Company or any of its U.S.
Subsidiaries.  During Participant's employment by the Company or any of its U.S.
Subsidiaries, and for a period of two years after the termination of such
employment, he or she will not, without the written consent of the Company,
either as principal, agent, consultant, employee or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which he or she has worked for the Company or any of its U.S. Subsidiaries.  The
agreement in this Section 11 applies separately in the United States and in
other countries but only to the extent that its application shall be reasonably
necessary for the protection of the Company. If the Participant does not comply
with the terms of this Section 11, the Company's Vice President, Total Rewards,
with respect to Participants other than executive officers of the Company, or
the Compensation Committee, with respect to executive officers of the Company
may, in his or its sole discretion, direct the Company to pay to the Participant
the balance credited to the portion of his or her Interest Accounts and/or Stock
Accounts that consists of the Grandfathered Account portion.


Section 12.  Participant's Rights Unsecured.  The benefits payable under this
Plan shall be paid by the Company each year out of its general assets.  To the
extent a Participant acquires the right to receive a payment under this Plan,
such right shall be no greater than that of an unsecured general creditor of the
Company.  No amount payable under this Plan may be assigned, transferred,
encumbered or subject to any legal process for the payment of any claim against
a Participant.  No Participant shall have the right to exercise any of the
rights or privileges of a shareowner with respect to the units credited to his
or her Stock Accounts.


Section 13.  No Right to Continued Employment. Participation in the Plan shall
not give any employee any right to remain in the employ of the Company or any of
its U.S. Subsidiaries.  The Company and each employer U S. Subsidiary reserve
the right to terminate any Participant at any time.


Section 14.  Statement of Account. Statements will be made available no less
frequently than annually to each Participant or his or her estate showing the
value of the Participant's Accounts.


Section 15.  Deductions. The Company will withhold to the extent required by law
an applicable income and other taxes from amounts deferred or paid under the
Plan.

15

--------------------------------------------------------------------------------



Section 16.  Administration.


Section 16.1.  Responsibility.  Except as expressly provided otherwise herein,
the Compensation Committee shall have total and exclusive responsibility to
control, operate, manage and administer the Plan in accordance with its terms.


Section 16.2.  Authority of the Compensation Committee.  The Compensation
Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan.  Without
limiting the generality of the preceding sentence, the Compensation Committee
shall have the exclusive right to interpret the Plan, to determine eligibility
for participation in the Plan, to decide all questions concerning eligibility
for and the amount of benefits payable under the Plan, to construe any ambiguous
provision of the Plan, to correct any default, to supply any omission, to
reconcile any inconsistency, and to decide any and all questions arising in the
administration, interpretation, and application of the Plan.


Section 16.3.  Discretionary Authority.  The Compensation Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan including,
without limitation, its construction of the terms of the Plan and its
determination of eligibility for participation and benefits under the Plan.  It
is the intent that the decisions of the Compensation Committee and its action
with respect to the Plan shall be final and binding upon all persons having or
claiming to have any right or interest in or under the Plan and that no such
decision or action shall be modified upon judicial review unless such decision
or action is proven to be arbitrary or capricious.


Section 16.4.  Authority of Vice President Total Rewards.  Where expressly
provided for under Sections 8, 10 and 11, the authority of the Compensation
Committee is delegated to the Company's Vice President, Human Resources, and to
that extent the provisions of Section 16.1 through 16.3 above shall be deemed to
apply to such Vice President.


Section 16.5.  Delegation of Authority.  The Compensation Committee may provide
additional delegation of some or all of its authority under the Plan to any
person or persons provided that any such delegation be in writing.


Section 17.  Amendment.  The Board may suspend or terminate the Plan at any
time.  Notwithstanding the foregoing, termination with respect to the portion of
the Plan that includes the Non-Grandfathered Accounts must comply with the
requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).  In addition, the Board
may, from time to time, amend the Plan in any manner without shareowner
approval; provided however, that the Board may condition any amendment on the
approval of shareowners if such approval is necessary or advisable with respect
to tax, securities, or other applicable laws. However, no amendment,
modification, or termination shall, without the consent of a Participant,

16

--------------------------------------------------------------------------------



adversely affect such Participant's accruals in his or her Accounts as of the
date of such amendment, modification, or termination.


Section 18.  Governing Law. The Plan shall be construed, governed and enforced
in accordance with the law of Tennessee, except as such laws are preempted by
applicable federal law.


Section 19.  Change in Control.


Section 19.1.  Background.  The terms of this Section 19 shall immediately
become operative, without further action or consent by any person or entity,
upon a Change in Control, and once operative shall supersede and control over
any other provisions of this Plan.


Section 19.2.  Amendment On or After Change in Control.  On or after a Change in
Control, no action, including, but not by way of limitation, the amendment,
suspension or termination of the Plan, shall be taken which would affect the
rights of any Participant or the operation of this Plan with respect to the
balance in the Participant's Accounts without the written consent of the
Participant, or, if the Participant is deceased, the Participant's beneficiary
under this Plan (if any).


Section 19.3.                                Attorney Fees.  The Company shall
pay all reasonable legal fees and related expenses incurred by a Participant in
seeking to obtain or enforce any payment, benefit or right such participant may
be entitled to under the Plan after a Change in Control; provided, however, the
Participant shall be required to repay any such amounts to the Company to the
extent a court of competent jurisdiction issues a final and non-appealable order
setting forth the determination that the position taken by the Participant was
frivolous or advanced in bad faith.  For purposes of this Section 19.3, the
legal fees and related expenses must be incurred by the Participant within 5
years of the date the Change in Control occurs.  All reimbursements must be paid
to the Participant by the Company no later than the end of the tax year
following the tax year in which the expense is incurred.


Section 20.  Compliance with SEC Regulations.  It is the Company's intent that
the Plan comply in all respects with Rule 16b-3 of the Exchange Act, and any
regulations promulgated thereunder.  If any provision of the Plan is found not
to be in compliance with such rule, the provision shall be deemed null and void.
All transactions under the Plan, including, but not by way of limitation, a
Participant's election to defer compensation under Section 7 and withdrawals in
the event of a Hardship or Unforeseeable Emergency under Section 10, shall be
executed in accordance with the requirements of Section 16 of the Exchange Act,
as amended and any regulations promulgated thereunder.  To the extent that any
of the provisions contained herein do not conform with Rule 16b-3 of the
Exchange Act or any amendments thereto or any successor regulation, then the
Committee may make such modifications so as to conform the Plan to the Rule's
requirements.

17

--------------------------------------------------------------------------------



Section 21.  Successors and Assigns. This Plan shall be binding upon the
successors and assigns of the parties hereto.

18

--------------------------------------------------------------------------------





SCHEDULE A




Name of
Subsidiary                                                                                   Effective
Date


Holston Defense
Corporation                                                                                     January
1, 1994


 
McWhorter Technologies, Inc.
Effective as of the date of acquisition by the Company, with respect to signing
and retention bonuses, and effective as of January 1, 2001, with respect to
other deferrable amounts



Eastman Chemical Resins,
Inc.                                                                           July
1, 2001


Eastman Chemical
Technology                                                                          [date]
[confirm]
Corporation


Eastman Ethylene
Polymers                                                                               [date][confirm]
Company


Eastman Gasification
Services                                                                           [date]
[confirm]
Company


Eastman SE,
Inc.                                                                                   [date]
[confirm]

19
 
